. . US. DIS cLeni SoFFICg
Ch ristopher Quin n S. DISTRICT COURT E.D.N.Y.
Plaintiff filing pro se as an individual. * JUL 0 2 2020 *
P.O. Box 689

Saddle River NJ 07458 LONG Is
518-308-8525 LAND OFFICE

Via Hand Delivery to the Court Clerk

Honorable Judge Gary R. Brown

U.S. District Court for the Eastern District of New York
100 Federal Plaza

Central Islip NY 11722

RE: Christopher Quinn, et al. c. Crosby Capital USA LLC, et al.
Docket Number: 2:20-cv-00358-GRB-SIL
Referencing Document numbered 12 in the Docket.

Dear Honorable Judge Brown, July 1,2020

lam the Plaintiff in the above-mentioned case, and am filing this letter Pro Se, in response to the
motions filed by opposing counsels to which | owe a response today July 1st 2020. To that end |
respectfully submit the following.

Request for Additional Time

Your Honor | have been in negotiations with a new attorney, who | am in the process of retaining in
compliance with your instructions on our phone conference which occurred on May 11th 2020. On that
telephone conference you said | must retain counsel for the LLC within 60 Days. We are within that
prescribed time period right now. The new Attorney will represent my LLC as | understand Your order
which determined that | may not continue to represent the LLC as a Pro Se Plaintiff.

Your Honor, under the circumstances of this COVID 19 shutdown it has taken me considerable time to
meet with and interview several potential attorneys and select this proposed new Attorney. | am
requesting time to complete his retainer, bring him up to speed and to allow time for him to prepare
responses on behalf of Teignmouth Hall LLC in reply to the motions filed by the 3 opposing counsels.

For this reason Your Honor | respectfully request extra time in the amount of an additional 30 days to
complete the retainer of the new Counsel as well as 60 days to respond to the motions by my
opponents' counsel.

In accordance with your Honor's rules published to the Website for the Eastern District, | have reached
out to the three opposing counsels with the following results:

Attorney Quenten Gilliam would consent to an extension of 30 days but not 60, on the condition that
the response time also be extended accordingly, Attorney Gilliam also requested service of Plaintiffs’
opposition by email to ggilllam@friedmanvartolo.com and by mail.
Attorney Matthew Bizzaro offered to accept an extension of 21 days as long as the time requirement for
"response was extended accordingly.
Attorney Barry Golden would not consent to an extension of additional time

I thank you for this Court’s time.

Best Regards,

flee

Christopher Quinn
Pro se litigant. Plaintiff
